 

Case 18-10601-MFW Doc 2389 Filed 05/28/19 Page 1of2

pay ao 207%

(0 THE

ARlé FATE RAL ASE” wis ZLec. «tel

mp rei compres Mord < APY
wee “Lemee ps A RESPOMSE ,

O BTECTTO aoe PRY ofS ue WIS
Not = CE!

zo tp 7D SEE Ke AwArRDED
wourdn Alf “ cpinas IF gro 1s
O

mictees HACE

pal. RE
ee JENSEN
O Le
flo * 278 og ’
romp, FPA al
69
- 2484
Féie - YO6~ £27 3414
cere ob - &?0 ~

 
Case 18-10601-MFW Doc 2389 Filed 05/28/19 Page 2 of 2

IN THE UNITED STATES BANKRUPTCY COURT
_ FOR THE DISTRICT OF DELAWARE

X
In re: Chapter 11

THE WEINSTEIN COMPANY HOLDINGS — Case No. 18-10601 (MFW)
LLC, et al., (Jointly Administered)

Debtors.' . . .
Hearing Date: June 4, 2019 at 2:00 p.m. (ET)
_ Obj. Deadline: May 28, 2019 at 4:00 p.m. (ET)

 

 

x
NOTICE OF MOTION AND HEARING

PLEASE TAKE NOTICE that, on May 14, 2019, The Weinstein Company Holdings LLC. and its

affiliated debtors and debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for an

_ Order (1) Converting Their Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code and (I)
Granting Related Relief [Docket No. 2357] (the “Motion”) with the United States Bankruptcy Court for the ©
District of Delaware (the “Bankruptcy Court”).

PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion must be in
writing, filed with the Clerk of the Court, 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801,
and served upon and received by the undersigned counsel for the Debtors on or before May 28, 2019 at
4:00 p.m. (prevailing Eastern Time).

PLEASE TAKE FURTHER NOTICE that if any objections to the Motion are received, the Motion
and such objections shall be considered at a hearing before The Honorable Mary F. Walrath, United States
Bankruptcy Judge for the District of Delaware, at the Bankruptcy Court, 824 North Market Street, 5th
Floor, Courtroom 4, Wilmington, Delaware 19801 on June 4, 2019 at 2:00 p.m. (prevailing Eastern
Time).

PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO THE MOTION ARE
TIMELY FILED, SERVED AND RECEIVED IN ACCORDANCE WITH THIS NOTICE, THE
BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION
WITHOUT FURTHER NOTICE OR HEARING.

Dated: May 16, 2019

Wilmington, Delaware

/s/ David T. Queroli

RICHARDS, LAYTON & FINGER, PA. CRAVATH, SWAINE & MOORE LLP

 

 

 

 

Mark D. Collins (No. 2981) ~ Paul H. Zumbro (admitted pro hac vice)

Paul N. Heath (No. 3704) . George E. Zobitz (admitted pro hac vice)

Zachary |. Shapiro (No.5103) ===°—~—~—<C—s~Sst:t<“CSs~S™SC«& ara A, De Meas (dé THEEM pro hae Vicey

Brett M. Haywood (No. 6166) David A. Herman (admitted pro hac vice)

David T. Queroli (No. 6318) Worldwide Plaza

One Rodney Square - and - 825 Eighth Avenue

920 North King Street New York, NY 10019

Wilmington, DE 19801 Telephone: (212) 474-1000

Telephone: (302) 6517700 = Facsimile: (212) 474-3700

Facsimile: (302) 651-7701 Counsel for the Debtors and Debtors in Possession
' The Tast four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). Due to

the large number of debtors in these cases, which are being jointly administered for procedural purposes only, a

complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided herein.

A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at

http://dm.epiq] 1 .com/twe.

RLF1 21278700v.1 oS Ee
Date filed: 5/16/19

Docket No. 2365

 

 
